 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances,the Board ordinarily does not order animmediateelection.6Even assuming,therefore,thatbecause of theunsettled conditions at the Morgantown plants,the three-plantunitproposed by the Petitioner is appropriate,we wouldnevertheless not direct an election now. Accordingly,becausethe unit requested is in the process of definite and imminentsubstantial expansion,we shall dismiss the petition withoutprejudice to the subsequent filing of another petition at a moreappropriate time.[The, Boarddismissedthe petition.]6 Coast Pacific Lumber Co., 78 NLRB 1245;A.O. Smith Corp. (Air Frame ComponentDivision),100 NLRB 1379; Individual Drinking Cup Co., Inc., 101 NLRB 1751.MESTA MACHINECOMPANYandAMERICANFEDERATIONOF LABOR, Petitioner.Case No. 6-RC-1291.July13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph C.Thackery,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Murdock, Styles,and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to representcer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.The Petitioner seeks to represent aunit of all bricklayers,bricklayer helpers,and apprentices employed by the Employer.The Employer contends that the proposed unit is inappropriatefor the reasons set forth below.The employees involved areengaged in the construction,maintenance,and repair ofbricklinings and other brickwork used by the Employer in theprocess of manufacturing steel and steel products at its plantin West Homestead,Pennsylvania.The bricklayers possess andexercise craft skills,acquired after a 4-year apprenticeship.There is no history of collective bargaining for these em-ployees.The Employer contends that the proposed unit is inappropriatebecause of the integrated nature of the Employer's operations,because the bricklayers are engaged in a program of replacingand repairing equipment on regularly succeeding occasions and106 NLRB No. 16. MESTA MACHINE COMPANY113because of the community of interest and working conditionsbetween the bricklayers and the production employees.In this connection the Employer relies on the National Tubecase,'inwhich the Board declined to sever a group of brick-layers from a long-established plantwide unit in a plant whichwas part of the basic steel industry.In that case the Boardstressed the following factors:(1) The history of industrial bargaining in the basic steelindustry and in the plant involved in that case.(2) The fact that the bricklayers were engaged in a definiteprogram of making replacements and repairs on regularlysucceeding occasions,of instrumentalities used in the con-tinuous production of basic steel.(3) The similarity between the working conditions of thebricklayers and the steel production employees,including theirparticipation in a common job-evaluation plan.While factor(3) appears to be present in the instant case, itis clear that as to(1) the Board found in a previous case in-volving the same Employer that, although it was engaged in themanufacture of various steel products,itwas not a part of thebasic steel industry.'The Employer does not here renew thecontention,rejected in that case,that it is part of the basicsteel industry or that the history of industrial bargaining inthat industry precludes a finding that the craft unit here soughtis appropriate.It is clear,also,that, unlike the situation inNational Tube,there has been no history of bargaining for theEmployer'semployees on a plantwide basis.Nor does anyunion now seek to represent the bricklayers as part of abroader unit.As to factor(2), while the record contains a statement by arepresentative of management that the bricklayers are engagedin a program of making replacements and repairs on regularsucceeding occasions,the record also shows that at least 70percent of their time is in making emergency repairs, whichare not prescheduled.In view of the foregoing,and upon the entire record,we findthat there is insufficient basis for applying the doctrine of theNational Tube case to the instant case.The Employer contends also that in any event the helpersshould be excluded from the proposed unit. The helpers workonly for the bricklayers.They assist the bricklayers by trans-porting tools and materials to the work site,mixing mortar,carrying mortar, bricks,and other materials to. the bricklayerand doing other tasks incidental to the bricklayer'swork. Weshall, in accordance with Board practice, include the helpersin the unit.3Accordingly we find that all bricklayers,bricklayer helpers,and apprentices at the Employer'sWest Homestead,Pennsyl-'NationalTube Company, 76 NLRB 11992Mesta MachineCompany, 94 NLRB 1624. In that case,the Board found appropriate a unitof patternmakers in the instant plant.The recorddoes notshow whetherthere has sincethat decision been any bargaining for patternmakers.3See TheStandard RegisterCo , 101 NLRB 744; The Kroger Co., 103 NLRB 210. 1 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDvania, plant,excluding all other employees,guards, and super-visors as defined intheActconstitute a unit appropriate forthepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.[Text of Direction of Election omitted from publication.]Member Peterson,concurring:The record in this case discloses that the bricklayers con-stitute an identifiable,homogeneous group of craftsmen; thatthere is no history of their inclusion in a broader unit; andthat the type of integration found in the National Tube case 4does not exist here. None of the factors to which I referred inmy dissent in the Hamilton cases as bases for finding a craftgroup an inappropriate unit are present.Accordingly,I agreewith my colleagues that an election should be directed for thebricklayers.4 Footnote 1, supr.5W. C. Hamiltonand Sons, 104NLRB 627.NEBEL KNITTING COMPANYandAMERICAN FEDERATIONOF HOSIERY WORKERS,AFL, Petitioner.Case No. 11-RC-496.July 13, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Sidney J.Barban,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston,Murdock,and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged incommerce withinthe meaningof the Act.2.The labor organization involved claims to representcer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of certain employees of the Employer withinthemeaning of Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.The appropriate unit:The parties agree that a unit of production and maintenanceemployees is appropriate,but disagree as to the compositionof the unit.The Petitioner,in opposition to the Employer, wouldexclude fixers,themaintenance fixer-learner,foreman-fixers,the foreladies in the.finishing and inspecting,mending,greigegoods inspecting,and packing departments,the head dyer, the106 NLRB No. 11.